Citation Nr: 0327562	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for Hepatitis C with 
cirrhosis and ascites.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1972.

This appeal arose from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Fargo, North 
Dakota (the RO) which denied the veteran's claim of 
entitlement to service connection for Hepatitis C with 
cirrhosis and ascites. 


REMAND

The veteran is seeking entitlement to service connection for 
Hepatitis C.  In essence, he contends that he contracted the 
disease while in service.  He appears to contend that 
Hepatitis C resulted from unprotected sex with prostitutes.  
The veteran also contends that there were numerous other ways 
he may have been exposed to infection with Hepatitis C.  
Specifically, the veteran lists other possible circumstances 
or causes for his current diagnosis for Hepatitis C including 
vaccinations, circumcision while aboard ship, dental work, an 
instance when the veteran donated blood or an occasion when 
the veteran had a spinal tap in service.

The RO denied the veteran's claim of entitlement to service 
connection on the basis that Hepatitis C had been incurred as 
a result of misconduct, specifically drug abuse.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In 
accordance with this duty, and for the reasons and bases set 
forth below, the Board finds that additional development is 
necessary before the veteran's claim can be properly 
adjudicated. 

As noted above, the veteran in essence contends that 
Hepatitis C was incurred in service.  The veteran submitted a 
medical opinion in October 2002 from Dr. H., who is Staff 
Physician in the Gastroenterology/Hepatitis Section at the 
VAMC in Minneapolis, Minnesota.  Dr. H. is also an assistant 
professor at the University of Minnesota.  Dr. H. stated in 
his correspondence that although it was difficult to 
ascertain when the veteran was infected with hepatitis C, 
considering the extent of his liver disease, it is more 
likely than not that the veteran was infected at least 
20 to 30 years earlier with the virus.  The Board observes in 
passing that 30 years earlier than October 2002 would be 
October 1972, which was after the veteran left military 
service.  

After this evidence was submitted the RO asked Dr. H.K., 
Chief of Gastroenterology/Hepatology, to review the claims 
folder and provide a second opinion as to the etiology of the 
veteran's Hepatitis C infection. Specifically, the RO asked 
Dr. H.K. whether it was more than likely, less than likely or 
at least as likely as not that the veteran could have 
contracted hepatitis C infection from an air gun vaccinator 
which was used during miliary service.  Dr. H.K. in sum 
responded that it less than likely that the veteran could 
have contracted hepatitis C infection from an air gun 
vaccination during his military service.

The Board finds that these two medical opinions are not 
sufficient to enable it to render an informed decision as to 
the crucial matter of medical nexus.  The central question in 
this case is when and how the veteran acquired Hepatitis C.  
Dr. H. did not ascertain the etiology of the veteran's 
disease, and Dr. H.K.'s conclusion merely ruled out one cause 
for the infection.

The Board also believes that obtaining all medical treatment 
records would aid in understanding the cause or causes of the 
veteran's Hepatitis C.  It appears that the veteran has 
received treatment in at least two VA medical facilities, 
those in Minneapolis and Fargo, as well as in a private 
facility, Lake Region Hospital.

The veteran recently submitted additional evidence directly 
to the Board under cover letter of his representative dated 
September 26, 2003.  This remand will enable the agency of 
original jurisdiction to review the additionally submitted 
evidence. 

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  The veteran should be contacted and 
asked to provide the names and locations 
of all health care providers who have 
treated him for any disease or injury 
since his discharge from military 
service in February 1972, to include any 
hospitalization or treatment for drug 
rehabilitation.  VBA should then attempt 
to secure all such records, including 
from VAMCs in Minneapolis and Fargo and 
the Lake Region Hospital in Fergus 
Falls.  Any records so obtained should 
be associated with the veteran's VA 
claims folder.  

2.  An appropriately qualified physician 
should then review the veteran's entire 
medical history.  The claims folder and 
a copy of this remand must be provided 
to the physician for review.  The 
reviewing physician should provide an 
opinion with respect to the veteran's 
Hepatitis C as to whether it is at least 
as likely than not that the disease is 
etiologically related to the veteran's 
military service.  The reviewer should 
specifically address the contentions 
noted above that have been advanced by 
the veteran concerning the cause of his 
Hepatitis C, as well as the matter of 
intravenous drug abuse, whether in-
service or post service.  A memorandum 
should be prepared which includes the 
reviewer's findings, and the memorandum 
should be associated with the veteran's 
VA claims folder. 

3.  Thereafter, VBA should readjudicate 
the claim at issue in this appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the case and be 
given appropriate opportunity to respond.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



